DETAILED ACTION
	In response to the Amendment filed on 7/7/22, claim 4 has been canceled. Claims 1-3 and 5-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Tsuchiya (US Patent No. 8,246,034 B2).
	Regarding Claim 1, Tsuchiya discloses
	a recording material support portion (12) which is vertically movable (i.e. indirectly, wherein the entire device 200 is capable of being vertically moved) and is configured to support a recording material loaded thereon from below;
	a contact member (52) which is vertically movable (i.e. indirectly, wherein the entire device 200 is capable of being vertically moved) and is disposed on a side of the recording material loaded on the recording material support portion and configured to be pushed by an edge portion of the recording material, the contact member being configured to move to a side opposite to the side of the recording material (see Fig. 9-10B);
	an elastic member (53) configured to receive a load from the contact member
pushed by the edge portion of the recording material; and
	a member support portion (i.e. the portion of 23b that is behind/overlapped by 52)
disposed without contacting the recording material loaded on the recording material
support portion and configured to support the contact member and
the member support portion is disposed at a position facing (i.e. oriented toward)
an upper surface of an already loaded recording material that is already loaded on the
recording material support portion, when an edge portion of anew recording material
loaded on the recording material support portion pushes the contact member (i.e. in Fig.
10B, while the topmost sheet pushes the contact member, the contact member still
faces the already loaded recording material below the topmost sheet).
	Regarding Claim 2, Tsuchiya discloses
the member support portion is disposed on a side opposite to the recording
material loaded on the recording material support portion (12) with respect to the
contact member (52) as seen in Fig. 10A, and
	wherein the elastic member (53) is provided between the contact member and
the member support portion (see Fig. 10A).
	Regarding Claim 3, Tsuchiya discloses
	the elastic member comprises a plurality of elastic members (53) arranged at
positions different from each other in an extending direction (i.e. the direction of arrow A
in Fig. 8) of the edge portion of the recording material loaded on the recording material
support portion.
	Regarding Claim 5, Tsuchiya discloses

the member support portion is disposed over (i.e. above) the upper surface of the
already loaded recording material, the member support portion being separated from
the upper surface (i.e. the portion of 23b is above and separate from the upper surface
of the material, see Fig. 10B).
	Regarding Claim 11, Tsuchiya discloses
when a new recording material set comprising one or more recording materials
(i.e. the second from topmost sheet in Fig. 10A) is loaded on a loading position on an
already loaded recording material set already loaded on the recording material support
portion (i.e. on the third from topmost sheet in Fig. 10A), the new recording material set
newly loaded on the loading position of the already loaded recording material set
becomes an other already loaded recording material set, and then another new
recording material set (i.e. the topmost sheet in Fig. 10A) is further loaded on a loading
position of the other already loaded recording material set, and
	wherein the loading position is sequentially shifted in one direction when each
new recording material set is loaded (see shifted positions of the topmost three sheets
in Fig. 10A).
	Regarding Claim 12, Tsuchiya discloses
	an image forming apparatus (100) configured to form an image on a recording
material; and
	a recording material processing apparatus (200) configured to process a
recording material,
	wherein the recording material processing apparatus includes the recording
material processing apparatus according to claim 1.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Hirahara (US Pub No. 2013/0214483 A1).
Regarding Claim 13, Hirahara discloses
	a support portion (530) configured to support a recording material from below;
and
	a contact member (71) including a contact surface (711, 712, see Fig. 6) that
advances to a recording material from a side (i.e. from right side in Fig. 6) of the
recording material supported by the support portion and is in contact with an edge
portion of the recording material,
wherein the contact member (71) is vertically movable (i.e. indirectly, wherein the entire device 1 is capable of being vertically moved. Furthermore, 71 rotates about 75, wherein the rotation includes a vertical component of movement), and
	wherein the contact surface faces obliquely downward (at 712) when the contact
surface is in contact with the edge portion and pushes the edge portion (i.e. in a state
where the spring is partly compressed and 712 is still oriented obliquely downward).
	Regarding Claim 14, Hirahara discloses
	an advancing portion (520A) configured to advance to the recording material
together with the contact member (since 520 is movable in the widthwise direction), the
advancing portion being provided on a side opposite to a side of the recording material
with respect to the contact member (Fig. 6), and
	an elastic member (73) provided between the contact member and the advancing
portion.
	Regarding Claim 15, Hirahara discloses
	the elastic member is a coil spring ([0049]), and
	wherein the contact member has a portion (712) positioned below a central axis
of the coil spring (longitudinal axis of 73, see Fig. 6), the portion being configured to
contact with the edge portion of a recording material.
	Regarding Claim 16, Hirahara discloses
	an advancing portion (520A) configured to advance to the recording material
together with the contact member (since 520 is movable in the widthwise direction), the
advancing portion being provided on a side opposite to a side of the recording material
with respect to the contact member (Fig. 6),
	wherein the contact member is supported by the advancing portion (via 73),
	wherein the contact member is disposed in a state of being inclined with respect
to a vertical direction when the contact surface is in contact with the edge portion and
pushes the edge portion (i.e. in a state where the spring is partly compressed and 712
is still oriented obliquely downward), and
	wherein the advancing portion is disposed in a state of being along a vertical
direction when the contact surface is in contact with the edge portion and pushes the
edge portion (i.e. advancing portion 520A remains vertical).
	Regarding Claim 17, Hirahara discloses
	an advancing portion (520A) configured to advance to the recording material
together with the contact member (since 520 is movable in the widthwise direction), the
advancing portion being provided on a side opposite to a side of the recording material
with respect to the contact member (Fig. 6),
	wherein the contact member is supported by the advancing portion (via 73),
wherein the contact member changes a posture when the contact member is
advanced toward the recording material and is in contact with the edge portion, and the
contact surface faces obliquely downward with the change of the posture (i.e. in a state
where the spring is partly compressed and 712 is still oriented obliquely downward), and
	wherein the advancing portion does not change a posture even after the contact
surface of the contact member is in contact with the edge portion (i.e. advancing portion
520A remains vertical).
	Regarding Claim 18, Hirahara discloses
	wherein the advancing portion is disposed along a vertical direction (Fig. 6), and
	wherein the posture of the advancing portion is not changed even after the
contact surface of the contact member is in contact with the edge portion, and the
advancing portion is maintained in a state of being along a vertical direction (i.e.
advancing portion 520A remains vertical).
	Regarding Claim 19, Hirahara discloses
	an advancing portion (520A) configured to advance to the recording material
together with the contact member (since 520 is movable in the widthwise direction), the
advancing portion being provided on a side opposite to a side of the recording material
with respect to the contact member (Fig. 6),
	wherein the contact member is supported by the advancing portion (via 73), and
	wherein a thickness of the contact member (i.e. at the lower edge portion) is
smaller than a thickness of the advancing portion in a case where thicknesses in an
advancing direction when the contact member is advanced toward the recording
material are compared (see annotated Fig. 6 below).
	Regarding Claim 20, Hirahara discloses
	wherein the contact surface is disposed along a vertical direction when the
contact member is retracted from the recording material (i.e. at least 711 in Fig. 6 is
vertical when the contact member is retracted).

    PNG
    media_image1.png
    497
    815
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows contact member characteristics as claimed (Claims 6-10).


Response to Arguments
In response to Applicant’s argument that “the processing tray 12 is not disclosed as being movable in Tsuchiya…Similarly, the plate 52 in Tsuchiya is not disclosed as being movable in the vertical direction”, it is noted that the claim does not require any particular frame of reference or define movement of these structures relative to a fixed point. Therefore, the entire device capable of being moved satisfies this claim requirement.
In response to Applicant’s argument that “there is not motivation for one of ordinary skill in the art to change the design of the processing tray 12” or “the roller 17 and pulleys 21 above and below the processing tray 12…would also need to be movable”, it is noted that as per the Claim rejection above, no modification is proposed (rather, the entire device is capable of being moved).
In response to Applicant’s argument that (Claim 13, Hirahara) “in Figure 6 there no apparent path for the restricting piece 71 to be vertically movable)”, it is noted that as per the Claim 13 rejection above, 71 by rotation, has a vertical component of movement.
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikesue et al. (US Patent No. 4,657,239) discloses inner walls supported by outer
walls via springs as per Fig. 20.
Yonemitsu (US Pub No. 2020/0307275) discloses inner walls supported by outer
walls via springs as per Fig. 4.
Aida (US Pub No. 2006/0082044) discloses contact member 650, spring 677 and
member support portion 670.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 16, 2022